Title: From Thomas Jefferson to Archibald Stuart, 25 January 1786
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Paris Jan. 25. 1786.

I have received your favor of the 17th. of October, which though you mention as the third you have written me, is the first which has come to hand. I sincerely thank you for the communications it contains. Nothing is so grateful to me at this distance as details both great and small of what is passing in my own country. Of the latter we receive little here, because they either escape my correspondents or are thought unworthy notice. This however is a very mistaken opinion, as every one may observe by recollecting that when he has been long absent from his neighborhood the small news of that is the most pleasing and occupies his first attention either when he meets with a person from thence, or returns thither himself. I still hope therefore that the letter in which you have been so good as to give me the minute occurrences in the neighborhood of Monticello may yet come to hand, and I venture to rely on the many proofs of friendship I have received from you, for a continuance of your favors. This will be the more meritorious as I have nothing to give you in exchange. The quiet of Europe at this moment furnishes little which can attract your notice, nor will that quiet be soon disturbed, at least for the current year. Perhaps it hangs on the life of the K. of Prussia, and that hangs by a very slender thread. American reputation in Europe is not such as to be flattering to it’s citizens. Two circumstances are particularly objected to us, the nonpaiment of our debts, and the want of energy  in our government. These discourage a connection with us. I own it to be my opinion that good will arise from the destruction of our credit. I see nothing else which can restrain our disposition to luxury, and the loss of those manners which alone can preserve republican government. As it is impossible to prevent credit, the best way would be to cure it’s ill effects by giving an instantaneous recovery to the creditor. This would be reducing purchases on credit to purchases for ready money. A man would then see a prison painted on every thing he wished but had not ready money to pay for.—I fear from an expression in your letter that the people of Kentucké think of separating not only from Virginia (in which they are right) but also from the confederacy. I own I should think this a most calamitous event, and such an one as every good citizen on both sides should set himself against. Our present federal limits are not too large for good government, nor will the increase of votes in Congress produce any ill effect. On the contrary it will drown the little divisions at present existing there. Our confederacy must be viewed as the nest from which all America, North and South is to be peopled. We should take care too not to think it for the interest of that great continent to press too soon on the Spaniards. Those countries cannot be in better hands. My fear is that they are too feeble to hold them till our population can be sufficiently advanced to gain it from them peice by peice. The navigation of the Mississippi we must have. This is all we are as yet ready to receive. I have made acquaintance with a very sensible candid gentleman here who was in South America during the revolt which took place there while our revolution was working. He says that those disturbances (of which we scarcely heard any thing) cost on both sides an hundred thousand lives.—I have made a particular acquaintance here with Monsieur de Buffon, and have a great desire to give him the best idea I can of our elk. Perhaps your situation may enable you to aid me in this. Were it possible, you could not oblige me more than by sending me the horns, skeleton, and skin of an elk. The most desireable form of receiving them would be to have the skin slit from the under jaw along the belly to the tail, and down the thighs to the knee, to take the animal out, leaving the legs and hoofs, the bones of the head, and the horns attached to the skin. By sewing up the belly &c. and stuffing the skin it would present the form of the animal. However as an opportunity of doing this is scarcely to be expected, I shall be glad to receive them detached, packed in a box, and sent to Richmond  to the care of Doctor Currie. Every thing of this kind is precious here, and to prevent my adding to your trouble I must close my letter with assurances of the esteem and attachment with which I am Dr. Sir your friend & servt.,

Th: Jefferson


P.S. I must add a prayer for some Paccan nuts, 100. if possible, to be packed in a box of sand and sent me. They might come either directly or viâ N. York.

